Citation Nr: 1137563	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  98-14 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disability manifested by loss of vision and blurred vision, claimed in the alternative as a disability due to an undiagnosed illness.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Paul Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to December 1991, which included a period of service in the Southwest Asia theater of operations during the Persian Gulf War.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This matter was previously before the Board in January 2001, May 2003, June 2004, July 2006 and September 2009; the issues were remanded for further evidentiary development and due process requirements (other issues were also finally decided as part of some of these decisions).  

The Veteran testified before the undersigned during a Board hearing at the RO in May 2000.  The transcript from this hearing has been associated with the claims file.

Previously, one of the above issues on appeal was entitlement to service connection for a left knee condition, to include varicose veins.  That issue was subsequently granted in part in an October 2003 rating decision, which awarded service connection for varicosities, left lower posterior thigh.  As such, the remaining issue on appeal is framed as entitlement to service connection for a left knee disorder.  


The issue of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran currently has a diagnosis of presbyopia. 

2.  Presbyopia constitutes a non-compensable refractive error, and a preponderance of the evidence is against a finding that refractive errors of the eyes were not subjected to a superimposed disease or injury which created additional disability, or that any current disability of the eyes is related to service.


CONCLUSION OF LAW

Service connection for a disability manifested by loss of vision and blurred vision, claimed in the alternative as a disability due to an undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1117, 5013, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  
The VCAA applies to the instant claim.


Duty to notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For "applications for benefits pending before VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 3.159(b)(1) no longer requires that VA request that the claimant provide any evidence in his or her possession that pertains to the claim.  See 73 Fed. Reg. 23,353, 23,354 (Apr. 30, 2008).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to the service connection claim being decided herein, VA issued several VCAA notice letters to the Veteran, to include correspondence dated in May 2001, June 2003, July 2006, July 2008, August 2008, September 2009, and June 2011.  These letters informed the Veteran of what evidence was required to substantiate his claim for service connection and of his and VA's respective duties for obtaining evidence.  

Further, during the pendency of this appeal, the Court issued a decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), which held the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, to include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The July 2008 and September 2009 VCAA letters sent to the Veteran provided him with this notice.

With respect to the timing of the notice that was provided, even though complete VCAA notice was not provided until after the initial denial of the claim in April 1998, the AOJ subsequently readjudicated the claims based on all the evidence in several supplemental statements of the case, most recently in July 2011, thereby rendering harmless this prior error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  Therefore, the Veteran was not precluded from participating effectively in the processing of his claim and the late notice did not affect the essential fairness of the decision.

Duty to assist

VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished regarding the issue decided herein, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the VA outpatient treatment records.  The Veteran also submitted statements in support of his claims and he provided testimony at a Board hearing.

The Veteran's STRs are unavailable, except for the July 1983 enlistment examination (including a Report of Medical History completed in conjunction with the examination), the August 1991 separation examination, and a few laboratory reports.  Several of the Board's prior remands were for attempts to obtain the Veteran's STRs and to follow the various procedures and notifications concerning missing government records.  As the Board reviews the attempts made to obtain the missing STRs, the discussion below will thus incorporate a substantial compliance discussion of prior Board remands.  

A summary of the significant and repeated attempts to locate the Veteran's STRs is as follows.  In April 1997, the RO received "microfiche meds" from the National Personnel Records Center (NPRC).  Essentially, those records consist of a few lab reports.  In January 1998, the RO made another request for his STRs (this request was addressed to code 13).  In February 1998, a response was received from the NPRC indicating that in April 1997, all available medical records were sent to VA at 474 South Court Street, Montgomery, Alabama (microfiche meds).  In June 1998, the Veteran requested a copy of his SMRs from the RO.  

In September 1999, a request was made to address code 13.  In November 1999, a response was received indicating that "standard source document(s) are not available ... other documents are <<mailed>>."  In February 2000, the RO received some of the Veteran's service personnel records.  In April 2000, the Veteran again requested his STRs from the RO.  He stated that he had contacted NPRC for the records, but he was told that they were sent to the RO.  In August 2002, the RO sent another request to the NPRC for the Veteran's STRs.  In September 2002, a response was received that states "meds sent to VA, 474 South Court St., Montgomery, AL on 04/02/1997 ... (microfiche meds) ... No additional meds at code 13."  In a December 2002 Board development memorandum, a request was made to clarify what was meant by the foregoing response.  In December 2002, a response from the Montgomery VA medical center indicated that there were no records for the Veteran at that station.  

In December 2002, the RO made a request to "Address Code 42" for the Veteran's STRs.  In January 2003, a response was received (coded as 61) indicating that "DPRIS is negative for images for this veteran."  In December 2002, a negative response was received from the Records Management Center.  In December 2002, the Board contacted the RO to search for missing or misfiled medical records.  In February 2003, a response was received indicating that they had no medical records for the Veteran.  In August 2003, the Veteran sent another request to the RO for his STRs, and inquired as to why they were not all available. 

A January 2005 request was made to the Commandant Headquarters of the U.S. Marine Corps.  A November 2005 response indicates that "an extensive search has failed to locate [the] complete medical record" and that "all available records" were 

enclosed.  See also March 2010 reply from Commandant of the Marine Corps (noting that STRs were not located at this command nor at the Marine Corps Mobilization Command and that personnel record information was provided).  
A review of the claims file reflects that these "available records" have been associated with the record.  In July 2006, the Board again remanded, in part, to ensure that the Veteran was advised of the opportunity to submit any relevant documents in his possession and of alternative documents that might substitute for STRs.  A formal finding regarding the unavailability of his STRs was also to be prepared.  A July 2008 letter to the Veteran provided an explanation that alternative records could be furnished to substitute for his missing STRs and provided examples of such alternatives.  See also August 2008 VCAA letter (providing a partial list of alternative documents that might substitute for STRs).

In response to a September 2009 letter, the Marine Corps History Division stated that it does not hold service records on individual Marines.  The response suggested that the NPRC may have the records.  A January 2010 letter to the NPRC again requested the Veteran's STRs.  In a February 2010 response, the NPRC clearly stated that the military health record was not available there.  It was noted the request would be forwarded to the Commandant of the Marine Corps.  The Board finds the March 2010 response, combined with the November 2005 response, from this depository to be sufficient for concluding that further attempts in this regard would be futile.  Multiple and repeated attempts to obtain the records have been made from all possible sources, but unfortunately they are lost and, therefore, not available.  

Finally, in a 2010 letter and emails, the Veteran's STRs were requested from the Montgomery RO.  A June 2011 email states that a "thorough review of the Regional Office is negative for any STR's."  A June 2011 letter advised the Veteran that VA has been unable to obtain his STRs.  It noted that attempts were made through PIES and to an address listed for the Montgomery RO.  The Veteran was again advised of documents he could submit to substitute for his STRs.  

A July 2011 VA Memorandum made a formal finding regarding the unavailability of the Veteran's service treatment records, to include requests to PIES and the 

Montgomery RO.   This memorandum indicates that all responses from these repositories were negative or no record found.  It was noted that exhaustive efforts were made to obtain the missing STRs.  In light of the foregoing, the Board finds that appropriate steps have been taken to locate the STRs and that further attempts would be futile.  Additionally, the Veteran has been appropriately notified of the unavailability of these records and has been requested to submit alternative forms of evidence.  Accordingly, the Board finds that additional development is not necessary as such would be futile.  

Based on the foregoing, the Board finds that there has been substantial compliance with the relevant directives from the prior Board remands.  See Dyment v. West, 
13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board will proceed to adjudicate the appeal of the eye/vision claim.

The Board additionally notes that the Veteran was provided an opportunity to set forth his contentions during the May 2000 Board hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veteran's Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Effective August 23, 2011, VA issued a final rule that amended 38 C.F.R. § 3.103 and 38 C.F.R. § 20.706 to clarify that the hearing provisions in §  3.103, which were cited by the Court in Bryant, only apply to hearings before the AOJ and do not apply to hearings before the Board.  76 Fed. Reg. 52527 (Aug. 23, 2011).  Board hearings are instead governed by the hearing provisions in 38 C.F.R. Part 20, subpart H.  As such, the duties Bryant imposed on Board Members are no longer for application.  

In the instant case, the Board determines that another VA eye examination is not necessary to render a full and fair decision on the claim.  As described in greater detail below, the medical evidence of record demonstrates that the Veteran currently has a refractive error and presbyopia, which do not qualify as "diseases" or "injuries" for which a claimant may receive VA compensation per 38 C.F.R. 
§ 3.303(c).  The Veteran's available 1991 separation examination report reflects that he was noted to have mild presbyopia at that time.  Thus, in the absence of an in-service eye injury and without another currently diagnosed eye "disease" that the evidence suggests may be associated to active service, VA has no duty to provide an examination or medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  The Board further finds that the medical evidence of record is sufficient to resolve this appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim decided herein that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria and Analysis

The Veteran contends that service connection is warranted for vision loss because his job in the service required a lot of computer work and reading various balance sheets.  See August 1998 substantive appeal; May 2000 Board hearing Tr. at 9.  He states that he was diagnosed with vision loss in service that required him to wear reading glasses.  He notes that his primary MOS in service was supply administration.  See DD Form 214.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

With respect to the "current disability" prong, the Court has recognized that, "[i]n the absence of proof of a present disability there can be no valid claim" of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service-connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").

According to 38 C.F.R. § 3.303(c), congenital or developmental defects and refractive errors of the eye do not qualify as "diseases" or "injuries" for which VA compensation is payable under applicable law.  See Terry v. Principi, 340 F.3d 1378, 1383-84 (2003) (discussing 38 C.F.R. § 3.303(c) and validating VA's exclusion of refractive error from "diseases" or "injures" subject to VA compensation benefits); see also Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007).

Except as provided in paragraph (a)(7) of section 3.317, VA will pay compensation in accordance with chapter 11 of title 38, United States Code, to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability:  (i) Became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2011; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following):  an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(3), (4).

In other words, as provided by 38 U.S.C. § 1117 and 38 C.F.R. § 3.317, service connection may be awarded on a presumptive basis to a Persian Gulf veteran who "(1) exhibits objective indications; (2) of a chronic disability such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10% or more not later than December 31, 201[1]; and (4) such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004); see also 71 Fed. Reg. 75,669-672 (Dec. 18, 2006).

Another provision, 38 U.S.C.A. § 5107, sets forth the standard of proof applied in decisions on claims for veterans' benefits.  A veteran will receive the benefit of the doubt when an approximate balance of positive and negative evidence exists.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A claim will be denied only if a preponderance of the evidence is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).  

The Board determines that the evidence preponderates against the Veteran's service connection claim for blurred vision, to include refractive error.  Specifically, the competent evidence of record demonstrates that the Veteran currently has a diagnosis of refractive errors and presbyopia, both of which constitute non-compensable "refractive errors."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1503 (30th ed. 2003) (defining "presbyopia" as "hyperopia and impairment of vision due to advancing years or to old age"); see also 38 C.F.R. 
§ 3.303(c).  In this regard, a report of a July 2003 VA eye examination notes the Veteran's subjective complaints of decreased vision with close work.  It was noted that he has been using reading glasses for computer work since the 1980s.  The Veteran's uncorrected visual acuity in the right eye was 20/20 (near), 20/25 (far) and in the left eye was 20/20 (near) and 20/25 +1 (far).  His corrected visual acuity in the right and left eyes was 20/20 for near and far.  The examiner noted that the Veteran corrects with hyperopic, astigmatic and presbyopic corrections.  There was no diplopia or visual field defect.  External, slit lamp and funduscopic examinations were normal.  The diagnosis was refractive error and presbyopia.  The Board notes that his 1991 separation examination notes an abnormal evaluation of his eyes.  Specifically, it was noted that he had mild presbyopia at that time.  Again, presbyopia is not subject to service connection.  Lastly, an October 2002 VA general examination report notes in an addendum "blurred vision - normal eye exam - no cause found."  However, as discussed above, the July 2003 VA examination, conducted specifically for the eyes and after the 2002 general examination, specifically diagnosed the Veteran with refractive error and presbyopia.  As such, the Board places the most weight with the more specific July 2003 eye examination.

For purposes of entitlement to VA benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and not a disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (noting that service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  As noted above, presbyopia is a refractive disorder.  In sum, in the absence of a documented superimposed disease or injury, the evidence does not support a grant of service connection for a vision disorder.

Additionally, as the Veteran's vision problems have been related to a known diagnosis (presbyopia), the provisions of 38 C.F.R. § 3.317 are not for application.

For the reasons stated above, the Board finds that service connection for a disability manifested by loss of vision and blurred vision is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply to the instant case.  Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert, 1 Vet. App. at 56.   


ORDER

Service connection for a disability manifested by loss of vision and blurred vision, claimed in the alternative as a disability due to an undiagnosed illness, is denied.


REMAND

After reviewing the claims file, the Board finds that additional development is warranted with respect to the Veteran's claim for service connection for a left knee disorder.  38 C.F.R. § 19.9 (2011).  The following further development is required.

Initially, the Board notes that the Veteran contends that he injured his left knee during boot camp training.  (See Board Hearing Tr. at 7.)  He testified at the Board hearing that he tore ligaments and had weakness in his knee.  (Id.)  He also stated that he was treated with an Ace bandage and some medications, but he was not hospitalized for it.  (Id. at 7-8.)  He also noted that he was placed on light duty for a week or less.  (Id. at 7.)

Regarding the service connection claim for a left knee disorder, the Board finds that a remand for a VA examination to obtain a competent medical opinion regarding the etiology of this disorder is necessary.  The Veteran was provided a VA joints examination in July 2003.  The examination report notes that the Veteran "apparently injured his left knee in basic training."  After performing a physical examination, the VA examiner diagnosed, in pertinent part, probable patellofemoral syndrome of the left knee.  X-rays confirmed degenerative joint disease.  The examiner did not provide an etiological opinion.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr, 21 Vet. App. at 311.  

Concerning the Veteran's in-service left knee injury, the Board notes, as described above, that the majority of his STRs are not available.  However, the Veteran is competent to testify as to symptoms, which are non-medical in nature.  See Barr, 
21 Vet. App. at 307.  The Veteran is also competent to report what occurred during service.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In that regard, the Board finds the Veteran to be competent to report having experienced a left knee injury in service, to include treatment for the injury consisting of bandages and medication.  Further, the Board finds this testimony to be credible as the Board has no reason to question the Veteran's testimony based on all of the other evidence of record, and the nature, type and place of his service.  Therefore, and for purposes of this remand, the examiner, in providing the requested medical nexus opinion between the current condition and what happened in service, must accept the Veteran's competent and credible testimony as to having suffered a left knee injury in service with subsequent treatment.  

Additionally, while on remand, current VA medical treatment records must be obtained.  VA's duty to assist includes obtaining records in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees).

Accordingly, this case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain all of the Veteran's VA treatment records and progress reports, not already associated with the record, from the relevant VA Healthcare system where the Veteran has received treatment for his left knee disorder.

2.  After any outstanding records have been associated with the claims file, schedule the Veteran for a VA orthopedic examination for purposes of determining the current nature, extent and etiology of his current left knee disability.  All appropriate tests and studies (and consultations, if warranted) should be accomplished, and all clinical findings should be reported in detail.  

The examiner must provide an opinion as to whether 
(a) it is at least as likely as not (i.e., at least a 50 percent or greater probability) that any diagnosed left knee disability, to include patellofemoral syndrome and degenerative joint disease, is related to an event, injury, or disease in service and (b) it is at least as likely as not (i.e., a 50 percent or greater probability) that arthritis (if present) was manifested in service or within one year of separation from service for the claimed left knee disability?

As part of providing this nexus opinion(s), the examiner must specifically review and consider available service treatment records, to include his enlistment and separation examination reports.  [Note: the majority of the Veteran's service treatment records are missing.]  The examiner must also accept the Veteran's competent and credible statements and testimony that he injured his left knee in service and was treated therein with Ace bandages and medication.  

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

3.  After all of the above has been completed, readjudicate the issue on appeal, considering all evidence of record.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


